Name: Commission Regulation (EC) No 115/2000 of 19 January 2000 on the issue of import licences for certain products falling within CN codes 1701, 1702, 1703 and 1704 and qualifying as ACP/OCT originating products
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  economic geography;  executive power and public service;  international trade;  foodstuff
 Date Published: nan

 Avis juridique important|32000R0115Commission Regulation (EC) No 115/2000 of 19 January 2000 on the issue of import licences for certain products falling within CN codes 1701, 1702, 1703 and 1704 and qualifying as ACP/OCT originating products Official Journal L 014 , 20/01/2000 P. 0014 - 0014COMMISSION REGULATION (EC) No 115/2000of 19 January 2000on the issue of import licences for certain products falling within CN codes 1701, 1702, 1703 and 1704 and qualifying as ACP/OCT originating productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Community(1), (hereinafter referred to as "OCT Decision"), as last amended by Decision 97/803/EC(2),Having regard to Commission Regulation (EC) No 2553/97 of 17 December on rules for issuing import licences for certain products covered by CN-Codes 1701, 1702, 1703 and 1704 and qualifying as ACP/OCT(3), originating products, and in particular Article 5(3) thereof,Whereas:(1) Article 108b(1) of the OCT Decision allows ACP/OCT cumulation of origin in the case of products falling within CN codes 1701, 1702, 1703 and 1704 up to an annual quantity of 3000 tonnes of sugar;(2) two applications have been submitted to the national authorities in accordance with Regulation (EC) No 2553/97 for the issue of import licences covering a total quantity exceeding the 3000 tonnes allowed under the OCT Decision;(3) Article 5(3) of Regulation (EC) No 2553/97 provides that, where licence applications cover annual quantities in excess of 3000 tonnes of sugar, the Commission is to adopt a regulation fixing a single reducing coefficient to be applied to each application submitted and suspend the submission of further applications during the year in progress;(4) the Commission must therefore fix the reducing coefficient for the issue of import licences and suspend submission of further licence applications for 2000,HAS ADOPTED THIS REGULATION:Article 1Import licences covered by applications submitted under Artile 108b of the OCT Decision on 3 January 2000 for a quantity of 732,300 tonnes of sugar falling within CN code 1701 11 90 and on 6 January for a quantity of 3000 tonnes of sugar falling within CN code 1701 99 10 shall be issued for 80,37939 % of the quantity applied for.Article 2The submission of further applications for 2000 is suspended.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 263, 19.9.1991, p. 1.(2) OJ L 329, 29.11.1997, p. 50.(3) OJ L 349, 19.12.1997, p. 26.